Citation Nr: 1113525	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  07-30 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation ("DIC") pursuant to the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to Dependents' Educational Assistance under 38 U.S.C. Chapter 35.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 


INTRODUCTION


The Veteran served on active duty from April 1968 to April 1970.  He died on February [redacted], 1998.  The appellant is the surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals ("BVA" or "Board") on appeal from a February 2007 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Chicago, Illinois in which the RO denied the benefits sought on appeal.  The appellant appealed that decision to the BVA.  

The Board notes for the record that the appellant requested a hearing before a BVA Veterans Law Judge that was scheduled in May 2009.  However, the appellant withdrew her hearing request, instead submitting a statement via her representative in lieu of a hearing.  See May 2009 statement in support, with attachment.  

After reviewing all the evidence of record, the Board finds that additional development of the appellant's claim of entitlement to service connection for the cause of the Veteran's death is necessary.  The issue of entitlement to Dependents' Educational Assistance under 38 U.S.C. Chapter 35 is also remanded as it is inextricably intertwined with the service connection for cause of death claim.  As such, these claims will be addressed in the REMAND portion of the decision below; and are hereby REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  The RO will contact the appellant if further action is required on her part.  

FINDINGS OF FACT

1.  The Veteran died in February 1998 at the age of 53; liver failure was certified as the immediate cause of death on his death certificate; no other condition was listed as an antecedent cause of death.

2.  The Veteran was not service-connected for any disabilities at the time of death.  

3.  The Veteran was not in receipt of or entitled to a total disability rating for 10 continuous years prior to his death; he was not continuously rated as totally disabled for the five-year period after his discharge from service; and he was never a prisoner of war.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. §§ 1310, 1318, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.22 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

With respect to the appellant's claims of entitlement to DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318 and Dependents' Educational Assistance under 38 U.S.C. Chapter 35, the Board finds that VA has essentially met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  In this regard, a review of the evidence of record reveals that the appellant was provided a letter in October 2006 that purportedly satisfied the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this letter, the appellant was informed that it was ultimately her responsibility to give VA any evidence pertaining to her claims and to provide any relevant evidence in her possession in support of her claims.  Pelegrini v. Principi, 18 Vet. App. 112 (2004)(Pelegrini II).  In addition, the October 2006 letter essentially informed the appellant of what was necessary to substantiate her claims, to the extent that it indicated that the appellant needed to present evidence showing that the Veteran either died while on active duty or died from a service-connected injury or disease.  See October 2006 letter from the RO to the appellant.      

In regards to the above-referenced letter, the Board observes that certain additional VCAA notice requirements may attach in the context of a claim for DIC benefits based on service connection for cause of death.  Generally, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  In addition, the content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

A review of the October 2006 letter clearly reveals that it did not comply with the mandates of the Hupp v. Nicholson, supra; nor did the RO provide the appellant with an amended VCAA notice after the Hupp decision was released.  However, the Board finds that this error was not prejudicial to the appellant in relationship to her 38 U.S.C.A. § 1318 claim given the fact that resolution of this claim revolves around the legal issue of whether the Veteran was in receipt of, or entitled to receive, compensation at the time of death for a service-connected disability(ies) rated totally disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  The evidence in this case clearly reveals that the Veteran was not service-connected for any disabilities during his lifetime, much less disabilities rated as totally disabling.  As such, the Board finds that the VCAA error in this case did not and could not affect the essential fairness of the adjudication of the above-referenced claim, as the benefits at issue cannot essentially be awarded as a matter of law. 

B.  Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318

The Veteran died in February 1998 at the age of 53; liver failure was certified as the immediate cause of death on his death certificate; no other condition was listed as an antecedent cause of death.  At the time of death, the Veteran was not service-connected for any disabilities.  In this regard, the Board notes that the Veteran had pursued a claim in November 1990 that his liver condition was related to his period of service in Vietnam; and that this claim was denied.  November 1990 rating decision.  

In this appeal, the appellant seeks entitlement to DIC benefits under the provisions of 38 U.S.C. § 1318.  She submitted her claim for these benefits in August 2006.  However, neither she nor her representative has made any specific contentions as to why she is entitled to DIC benefits under section 1318.

VA law provides that if a veteran's death is not determined to be service-connected, a surviving spouse may still be entitled to DIC benefits.  Under 38 U.S.C.A. § 1318(a), benefits are payable to the surviving spouse of a deceased veteran in the same manner as if the death were service-connected.  A deceased veteran for purposes of this provision is a veteran who dies not as the result of his or her own willful misconduct and who either was in receipt of, or entitled to receive, compensation at the time of death for a service-connected disability(ies) rated totally disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.

"Entitled to receive" currently means that at the time of death the veteran had a service-connected disability(ies) rated totally disabling by VA, but was not receiving compensation because, in part, the veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error ("CUE") in a VA decision concerning the issue of service connection, disability evaluation, or effective date.  38 C.F.R. § 3.22(b)(3).  The service-connected disability(ies) must have been either continuously rated totally disabling for 10 or more years immediately preceding death, continuously rated totally disabling for at least 5 years from the date of the veteran's separation from service, or rated totally disabling for a continuous period of not less than one year immediately preceding death if the veteran was a former prisoner of war and died after September 30, 1999.  The total rating may be schedular or based on unemployability.  38 C.F.R. § 3.22.  Except with respect to a claim for benefits under the provisions of 38 U.S.C.A. § 1318 and certain other cases, issues involved in a survivor's claim for death benefits will be decided without regard to any prior disposition of those issues during the veteran's lifetime.  38 C.F.R. § 20.1106.  

Evaluating the current appeal under the law discussed above, the Board observes that, at the time of the Veteran's death, he was not rated as totally disabled.  Indeed, he was not service-connected for any disorders at the time of his death.  As such, the criteria necessary for a DIC grant under 38 U.S.C.A. § 1318 are not present here.   In addition, there is no evidence that the Veteran qualified for a total disability rating at the time of his death.  There has been no allegation of clear and unmistakable error in any prior decision, nor has the appellant or her representative identified any other basis for granting this claim.  In essence, the facts of this case are not in dispute.

In making these findings, the Board observes that pertinent case law in the past has held that "hypothetical entitlement" consideration for DIC benefits under 38 U.S.C.A. § 1318 was allowable for claims filed prior to January 21, 2000, i.e., the effective date of VA regulation 38 C.F.R. § 3.22 prohibiting "hypothetical entitlement."  See Green v. Brown, 10 Vet. App. 111 (1997); Carpenter v. West, 11 Vet. App. 140 (1998); Wingo v. West, 11 Vet. App. 307 (1998); Rodriguez v. Nicholson, 19 Vet. App. 275 (2005).  Since the appellant submitted her claim for 38 U.S.C.A. § 1318 benefits in August 2006, a hypothetical entitlement analysis is not necessary.  

C.  Conclusion

Therefore, for the reasons discussed above, the Board concludes that the preponderance of the evidence is against the above-referenced claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to Dependency and Indemnity compensation pursuant to 38 U.S.C.A. 
§ 1318 is denied.


REMAND

In this appeal, the appellant argues that the Veteran's fatal liver disease manifested as a result of his exposure to hepatitis C in service.  Alternatively, the appellant argues that the Veteran developed diabetes mellitus post-service as a result of his exposure to Agent Orange in service; and that his diabetes mellitus contributed to/aggravated the Veteran's fatal liver disease.  See appellant's statements.  As such, the appellant essentially contends that the Veteran's death is related to his service. 

Applicable law provides that service connection will be granted if it is shown that a veteran has a disability resulting from an injury or disease contracted in the line of duty or for aggravation of a preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases when such disease is manifested to a compensable degree within one year of separation from service or manifests.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service. 38 C.F.R. § 3.303(d).  Generally, to prove service connection, the record must contain: (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of an injury or disease and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition to the foregoing, the Board notes that there is a presumption of exposure to herbicides for all veterans who served in Vietnam during the Vietnam Era.  See 38 C.F.R. § 3.307(a)(6)(iii).  In addition, a presumption of service connection arises for a Vietnam veteran (presumed exposed to Agent Orange) who develops one of the following conditions: chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, chronic lymphocytic leukemia ("CLL"), Type 2 diabetes (also known as Type 2 diabetes mellitus or adult-onset diabetes), acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea) and soft-tissue carcinomas (other than osteosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  The Board notes that 38 C.F.R. § 3.309(e) was recently amended.  See Diseases Associated With Exposure to Certain Herbicide Agents (Hairy Cell Leukemia and Other Chronic B-Cell Leukemias, Parkinson's Disease and Ischemic Heart Disease), 75 Fed. Reg. 53,202 (Aug. 31, 2010).

To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by military service either caused or contributed substantially or materially to cause the veteran's death.  For a service-connected disability to be the cause of a death, it must singly or with some other condition be the immediate or underlying cause of death or be etiologically related to the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312 (c)(1).  Therefore, in order for service connection for the cause of the Veteran's death to be granted, it must be shown that a service-connected disorder caused the death or substantially or materially contributed to it.  A service-connected disorder is one which was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1310. 

In this case, the Veteran passed away in February 1998 at the age of 53.  At the time of his death, the Veteran was not service-connected for any disabilities.  Liver failure was certified as the immediate cause of the Veteran's death.  See certificate of death.  No other disorders or disabilities were listed as other significant conditions contributing to the Veteran's death.  Id. 

A review of the evidence in this case reveals that the Veteran served in the Republic of Vietnam for almost one (1) year from September 1968 to August 1969; and that his military occupation specialty was medical specialist.  He was in receipt of the Combat Medical Badge.  See personnel records; DD 214.  In denying the appellant's cause of death claim, the RO relied upon a review of the Veteran's service treatment records and post-service medical records for the finding that the Veteran's liver disorder was neither present in service nor was there evidence that the Veteran manifested symptomatology in service that could be associated with his post-service liver disorder.  See February 2007 rating decision; see also rating decision dated in November 1990 (prior to his death, the Veteran sought and was denied service connection for a liver condition).  However, the RO did not address the appellant's assertions that the Veteran was more likely than not exposed to hepatitis C during his period of service given his military occupational specialty;  developed hepatitis C as a result of this exposure; and his hepatitis C ultimately manifested into cirrhosis of the liver and liver failure.  See appellant's statements.  In addition, the RO has not addressed the argument that the Veteran developed diabetes mellitus post-service as a result of his exposure to Agent Orange in service (he is presumed to have been exposed to Agent Orange given his service in Vietnam); and that this disorder contributed to the Veteran's liver failure.  Id.; VA medical records dated in February 1998 (the Veteran's diabetes was reported as being poorly controlled).  

Given the appellant's assertions and other evidence contained in the claims file, the Board finds that a remand of the appellant's cause of death claim is warranted for the purpose of obtaining a VA medical opinion addressing the above-referenced questions.  Remand of this claim will also allow the RO to provide the appellant with appropriate VCAA notice in compliance with Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

A decision on the issue of entitlement to Dependents' Educational Assistance under 38 U.S.C. Chapter 35 is deferred pending resolution of the appellant's cause of death claim as such claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all notification and development action required by the VCAA and implementing VA regulations is completed, including the notification requirements and development procedures contained in 38 U.S.C.A. §§ 5102, 5103, 5103A and 5107.  See also Hupp v. Nicholson, 21 Vet. App. 342 (2007); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

2. The RO should forward the Veteran's claims 
files to an appropriate medical examiner for the purpose of obtaining a medical opinion as to whether it is at least as likely as not that the Veteran's fatal liver failure was related to his period of service.  Specifically, after reviewing the file, the examiner should discuss the Veteran's diagnosis of hepatitis, to include whether the Veteran had a diagnosis of viral hepatitis (specifically hepatitis C, as argued by the appellant); and whether hepatitis C as likely as not manifested into the Veteran's cirrhosis of the liver and liver failure.  Additionally, the examiner is asked to render an opinion as to whether it is at least as likely as not the Veteran's hepatitis was proximately due to or a result of the Veteran's duties as a medical specialist in service or to some other factor.  Lastly, the examiner should render an opinion as to whether the diabetes mellitus referenced in the Veteran's post-service medical records is Type II diabetes mellitus (which is subject to service connection on a presumptive basis given the Veteran's exposure to Agent Orange in Vietnam; and if so, whether this Type II diabetes mellitus caused and/or contributed to the Veteran's death.  The examiner should discuss the rationale for all opinions expressed.   

3.  After ensuring the VA medical opinions requested above are complete and that any actions needed to comply with the VCAA have been undertaken, the RO should readjudicate the appellant's claim for service connection for the cause of the Veteran's death and claim of entitlement to Dependents' Educational Assistance under 38 U.S.C. Chapter 35.  If such action does not resolve the claims, a supplemental statement of the case ("SSOC") should be issued to the appellant and her representative.  An appropriate period of time should be allowed before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


